                                               423 Filed 12/16/20
               Case 1:18-cr-00340-LGS Document 426       12/11/20 Page 1 of 1




                           GENNARO CARIGLIO JR., P.L.
                         8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                             TEL (305) 899-0438
                                            FAX (305) 373-3832


      12/11/2020

      Via ECF and Email
      The Honorable Lorna G. Schofield
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

      Re:    United States v. Sohrab Sharma, et al. (18 Cr. 340)
             Sohrab “Sam” Sharma

      Dear Judge Schofield:

             The defendant, Sohrab “Sam” Sharma ("Sharma"), respectfully requests this
      Court grant a one week extension of time to file the sentencing submission in this matter
      until December 21, 2020 with the government response due three weeks later on
      January 11, 2021. The government consents to this request.

            The Probation Officer will be finalizing the PSR today. The defense needs one
      week with the final PSR for the defense to properly prepare the sentencing
      memorandum. Since the sentencing is not set until January 19, 2021, this one week
      extension will not impact the sentencing date.

                                                          Respectfully submitted,

                                                          /s/ Gennaro Cariglio Jr.
                                                          Gennaro Cariglio Jr.
                                                          Gennaro Cariglio Jr., P.L.
                                                          8101 Biscayne Boulevard, PH 701
                                                          Miami, Florida 33138
                                                          (305) 899-0438
                                                          Sobeachlaw@aol.com
                                                          Attorney for Sohrab “Sam” Sharma
      CC: All counsel of record

Application Granted. The sentencing in this matter is adjourned to January 28, 2021 at 11:00 a.m. due to a
conflict in the Court's schedule. Defendant's submission shall be filed by December 21, 2020. The Government's
submission shall be filed by January 11, 2021. The Clerk of the Court is directed to terminate the letter motion at
docket number 423.

Dated: December 16, 2020
New York                                              1
